DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 7/07/2022.
Claims 1-2, 7, 9-10, 12, 14, and 16-17 have been amended and are hereby entered.
Claim 8 has been canceled.
Claims 1-7 and 9-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The ADS filed 6/08/2020 properly claims 371 benefit of PCT/US2017/066337, filed 12/14/2017.  All claims as presently drafted, with the exception of Claims 9-10, are supported by PCT/US2017/066337; therefore, all claims as presently drafted are given an effective filing date of 12/14/2017.  Claim 9 contains new matter which is not supported by either PCT/US2017/066337 or the non-provisional application.  Upon removal of this new matter, assuming no additional new matter is added, Claims 9-10 will be granted an effective filing date of 12/14/2017.



Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant begins the Remarks related to 101 by asserting that the previous Office Action “states that the claims are directed to certain methods of organizing human activity without significantly more,” generally traversing these rejections, and citing several pieces of case law setting forth standards for the 101 examination.  Before addressing Applicant’s particular arguments, Examiner notes that Applicant’s summary of the previous Office Action’s 101 rejections is inaccurate.  Particularly, the previous Office Action found that the claims are directed to abstract ideas, those abstract ideas being in the form of both certain methods of organizing human activity and mental processes.  Regarding the cited 101 standards, while Applicant makes no particular argument that the previous 101 analysis failed to meet these standards, Examiner notes that both the previous and present 101 rejections considered the claims as a whole (ie: under Steps 2A, Prong Two and 2B).  Additionally, Examiner notes that a finding of “well-understood, routine, and conventional” (as set forth in Berkheimer) is required when a limitation is categorized as an additional element and further subcategorized as insignificant extra-solution activity.  While the independent claims did not as previously presented and do not as presently amended recite any such limitations, various dependent claims did recite such limitations.  Those limitations of the dependent claims were properly analyzed under this standard in both the previous and present 101 analyses.  
Regarding the substance of Applicant’s arguments, Applicant first asserts that “Applicant disagrees with the Office Action's conclusion that claims 1-20 are directed to an abstract idea. However, even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims are integrated into a practical application which renders the claimed subject matter patent-eligible.”  Applicant provides no particular argument as to why Applicant disagrees that Claims 1-20 are directed to an abstract idea (Step 2A, particularly Prong Two, of the 101 analysis), constituting a conclusory statement and an improper argument.  As Examiner has nothing in particular to which he may respond, Examiner disagrees for the reasons set forth in the previous and present 101 rejections.  Applicant’s arguments related to integration into a practical application under Step 2B are discussed below.
Applicant argues that the addition of the limitations “securing, by the vehicle, a baggage associated with the transportation request, a passenger associated with the transportation request, or both, to the vehicle at a pickup location associated with the transportation request," "transporting, by the vehicle, the baggage, the passenger, or both, from the pickup location to a destination associated with the transportation request," and "releasing, by the vehicle, the baggage, the passenger, or both, from the vehicle at the destination” to independent Claim 1 (and similar amendments to independent Claim 12) integrate the claims into a practical application and “meaningfully limits the subject matter…to a practical application that is subject-matter eligible.”  Applicant provides no supporting explanation, reasoning, or analysis as to why these three limitations in particular would integrate the claims into a practical application, constituting a conclusory statement and an improper argument.  Examiner notes that Applicant appears to be using the plain meaning of the terms “meaningful limits” and “practical application” rather than their judicially defined meanings.  See MPEP 2106.04(d) and 2106.05 for more information on this standard.  Further, Examiner disagrees.
While these three limitations are additional elements, they are not of the type or quality to integrate the claims into a practical application.  Specifically, these three limitations represent mere instructions to apply a judicial exception as described in MPEP 2106.05(f).  In the context of the claim as a whole, the claimed method/system receives a transportation request, analyzes the available data, and based thereon makes a determination of whether or which vehicle is capable of fulfilling the received transportation request (abstract steps).  Subsequently, the three limitations in question (additional elements) merely recite the carrying out of the requested transportation service by way of the selected vehicle.  This distinction also relates to Applicant’s vague discussion of the invention of Diamond v. Diehr, 450 U.S. 175, 191 (1981), discussed in the cited footnotes 28-29 of Federal Register, Vol. 84, No. 4, January 7, 2019 at pg. 55.  While Applicant makes no particular argument related to this case, much less a fact-to-fact analysis between this invention and the present invention, Examiner notes that the elements listed in Applicant’s cited passages of footnote 29 (e.g., “installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time”) are additional elements that cannot reasonably be categorized as mere instructions to apply a judicial exception (in this case, the Arrhenius equation, a mathematical concept) into a practical application.   
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102 and 103 analysis have been considered and are unpersuasive.
Applicant’s arguments are based entirely on newly amended language, and as such need not be addressed here.  See updated 103 rejections below for more information.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 contains the following limitation:  “determining an estimated size of the baggage based on an image of the baggage generated by a camera on the vehicle and a three-dimensional (3D) scan of the baggage generated by a 3D scanner on the vehicle.”  The original disclosure does not support this step as drafted, and as such this limitation represents new matter.  Specifically, the original disclosure does not disclose the determining an estimated size (singular) of the baggage based on both an image of the baggage generated by a camera, as well as a 3D scan of the baggage generated by a 3D scanner.  While the original disclosure does disclose a single vehicle being equipped with either one or both of these pieces of equipment (see at least Paragraph 0034), the original disclosure only ever discusses this size estimation being performed by one of these pieces of equipment in the alternate (see at least Paragraphs 0034 and 0047), never both as drafted.  Claim 10 is rejected due to its dependence upon Claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 contains the following limitation:  “determining an estimated size of the baggage based on an image of the baggage generated by a camera on the vehicle and a three-dimensional (3D) scan of the baggage generated by a 3D scanner on the vehicle.”  It is unclear, as drafted, how an estimated size (singular) of the baggage is to be determined based on two different inputs (an image of the baggage generated by a camera, as well as a 3D scan of the baggage generated by a 3D scanner).  It is unclear how one would combine these two disparate inputs to result in a single estimated size for the baggage.  As noted in the 112(a) rejection above, the original disclosure fails to support this step as drafted, much less clarifies this issue.  For the purposes of this examination, this limitation will be interpreted as “determining an estimated size of the baggage based on an image of the baggage generated by a camera on the vehicle or a three-dimensional (3D) scan of the baggage generated by a 3D scanner on the vehicle.”  Claim 10 is rejected due to its dependence upon Claim 9.
Claim 12 contains the following limitation:  “a plurality of baggage compartments each respectively having a size capacity and a weight capacity, a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance.”  It is unclear, as drafted, how “a size capacity” is intended to differ from “a positive size tolerance” and “a negative size tolerance.”  Similarly, it is unclear as drafted how “a weight capacity” is intended to differ from “a positive weight tolerance” and “a negative weight tolerance.”  In light of the specification, this limitation is interpreted as “a plurality of baggage compartments each respectively having a size capacity and a weight capacity, wherein the size capacity includes a positive size tolerance and a negative size tolerance, wherein the weight capacity includes a positive weight tolerance and a negative weight tolerance” for the purposes of this examination.  Claims 13-20 are rejected due to their dependence upon Claim 12.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of receiving, by a first processor from a second processor, a transportation request; accessing, by the first processor, a database storing capacity data of a fleet of vehicles; and selecting, by the first processor, a vehicle of the fleet of vehicles based on the transportation request and the capacity data, wherein the capacity data comprises a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of accessing, by the first processor, a database storing capacity data of a fleet of vehicles; and selecting, by the first processor, a vehicle of the fleet of vehicles based on the transportation request and the capacity data, wherein the capacity data comprises a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, this limitation recites activities performable in the human mind, e.g., remembering, observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a first processor; a second processor; a database; a fleet of vehicles; performing, by the vehicle, a transportation service that fulfills the transportation request; securing, by the vehicle, a baggage associated with the transportation request, a passenger associated with the transportation request, or both, to the vehicle at a pickup location associated with the transportation request; transporting, by the vehicle, the baggage, the passenger, or both, from the pickup location to a destination associated with the transportation request; and releasing, by the vehicle, the baggage, the passenger, or both, from the vehicle at the destination.  The first processor; the second processor; the database; performing, by the vehicle, a transportation service that fulfills the transportation request; securing, by the vehicle, a baggage associated with the transportation request, a passenger associated with the transportation request, or both, to the vehicle at a pickup location associated with the transportation request; transporting, by the vehicle, the baggage, the passenger, or both, from the pickup location to a destination associated with the transportation request; and releasing, by the vehicle, the baggage, the passenger, or both, from the vehicle at the destination amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  The fleet of vehicles amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-7 and 9-11, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the transportation request comprises itinerary data and baggage data relevant to transporting the baggage, the passenger, or both, from the pickup location to the destination (narrowing the field of use), the itinerary data comprises information relevant to the pickup location and information relevant to the destination (narrowing the field of use), the baggage data comprises information relevant to a size of the baggage and information relevant to a weight of the baggage (narrowing the field of use), the fleet of vehicles comprises a plurality of vehicles (narrowing the field of use), and the capacity data records, for each vehicle of the fleet of vehicles, a loading situation of one or more baggage compartments of the respective vehicle, each of the one or more baggage compartments respectively having a size capacity and a weight capacity (narrowing the field of use), which do not integrate the claim into a practical application.  
Claim 3 discloses wherein the information relevant to the size of the baggage comprises a measured dimension of the baggage or an image of the baggage (narrowing the field of use), and wherein the information relevant to the weight of the baggage comprises a measured weight of the baggage or an estimated weight of the baggage (narrowing the field of use), which do not integrate the claim into a practical application.  
Claim 4 discloses the first processor comprises a centralized server communicatively coupled to the second processor (narrowing the field of use), the database comprises a centralized database (narrowing the field of use), and each vehicle of the fleet of vehicles is communicatively coupled to the database (narrowing the field of use) and capable of updating the capacity data of the respective vehicle in a real-time manner (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 5 discloses the first processor comprises a network of distributed processors each disposed in a respective vehicle of the fleet of vehicles and communicatively coupled to the second processor (narrowing the field of use), the database comprises a distributed database comprising a network of memory elements each disposed in the respective vehicle of the fleet of vehicles (narrowing the field of use), and the respective vehicle is capable of updating the capacity data of the respective vehicle in a real-time manner (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 6 discloses wherein the selecting of the vehicle comprises comparing the baggage data with the capacity data to determine whether a baggage compartment of the vehicle is available to accommodate the baggage (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 7 discloses wherein, in an event that the baggage compartment is determined not available, the selecting of the vehicle further comprises sending, by the first processor to the second processor, a repackaging suggestion comprising a suggestion to repackage the baggage into a plurality of packages each smaller, lighter or both, than the baggage if no vehicle of the fleet of vehicles is currently available to accommodate the baggage (an abstract idea in the form of a certain method of organizing human activity); receiving, by the first processor from the second processor, a modified baggage data comprising information relevant to the plurality of packages (an abstract idea in the form of a certain method of organizing human activity); and comparing, by the first processor, the modified baggage data with the capacity data to determine whether one or more baggage compartments of the vehicle are available to accommodate the plurality of packages (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 9 discloses wherein, before securing the baggage to the vehicle at the pickup location, the performing of the transportation service further comprises determining an estimated size of the baggage based on an image of the baggage generated by a camera on the vehicle and a three-dimensional (3D) scan of the baggage generated by a 3D scanner on the vehicle (an abstract idea in the form of a certain method of organizing human activity and mental process); obtaining a measured weight of the baggage by a weight scale on the vehicle (an abstract idea in the form of a certain method of organizing human activity); verifying that the estimated size is within the positive size tolerance and the negative size tolerance from the size of the baggage indicated by the baggage data (an abstract idea in the form of a certain method of organizing human activity and mental process); and verifying that the measured weight is within the positive weight tolerance and the negative weight tolerance from the weight of the baggage indicated by the baggage data (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 10 discloses wherein, in an event that the estimated size is not within the positive size tolerance or the negative size tolerance from the size of the baggage indicated by the baggage data or that the measured weight is not within the positive weight tolerance or the negative weight tolerance from the weight of the baggage indicated by the baggage data, the method further comprising notifying, by the vehicle, the first processor of the estimated size and the measured weight (an abstract idea in the form of a certain method of organizing human activity); updating, by the first processor, the baggage data with the estimated size and the measured weight (an abstract idea in the form of a certain method of organizing human activity and mental process); and selecting, by the first processor, a different baggage compartment of the vehicle or of a different vehicle of the fleet of vehicles to accommodate the baggage (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 11 discloses wherein the baggage data further comprises a credential of a recipient of the baggage (narrowing the field of use), and wherein the releasing of the baggage comprises sending, by the first processor, a notification to the recipient, the notification indicating an arrival of the baggage at the destination (an abstract idea in the form of a certain method of organizing human activity); receiving, by the vehicle from the recipient, a verification of the credential of the recipient while both the vehicle and the recipient are at the destination (an abstract idea in the form of a certain method of organizing human activity); and providing, by the vehicle, an access to the baggage for the recipient to unload the baggage from the vehicle (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Regarding Claim 12, the limitations of a processor capable of updating the capacity data in an event that the loading situation is changed due to a baggage having been loaded to, or unloaded from, a baggage compartment of the plurality of the baggage compartment; and wherein the processor is further capable of determining whether the vehicle is able to accommodate the transportation request, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of a memory element capable of storing capacity data representing the loading situation; a processor capable of updating the capacity data in an event that the loading situation is changed due to a baggage having been loaded to, or unloaded from, a baggage compartment of the plurality of the baggage compartment; and wherein the processor is further capable of determining whether the vehicle is able to accommodate the transportation request, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, this limitation recites activities performable in the human mind, e.g., remembering, observations, evaluations, judgments, and opinions.    
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a plurality of baggage compartments each respectively having a size capacity and a weight capacity, a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance; a plurality of sensors capable of monitoring a loading situation of the plurality of baggage compartments; a memory element; a processor; a communication module capable of receiving a transportation request for transporting a baggage from a pickup location to a destination; wherein, responsive to the determination that the vehicle is able to accommodate the transportation request, the vehicle is configured to fulfill the transportation request by:  securing, by the vehicle, the baggage to the vehicle at the pickup location; transporting, by the vehicle, the baggage from the pickup location to the destination; and releasing, by the vehicle, the baggage from the vehicle at the destination.  A plurality of sensors capable of monitoring a loading situation of the plurality of baggage compartments; a memory element; a processor; a communication module capable of receiving a transportation request for transporting a baggage from a pickup location to a destination; wherein, responsive to the determination that the vehicle is able to accommodate the transportation request, the vehicle is configured to fulfill the transportation request by:  securing, by the vehicle, the baggage to the vehicle at the pickup location; transporting, by the vehicle, the baggage from the pickup location to the destination; and releasing, by the vehicle, the baggage from the vehicle at the destination amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  A plurality of baggage compartments each respectively having a size capacity and a weight capacity, a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 13-20, describing various additional limitations to the machine of Claim 12, amount to substantially the same unintegrated abstract idea as Claim 12 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 13 discloses wherein the plurality of sensors comprises one or more of a pressure sensor, a proximity sensor, a light detector, a visible light camera and an infrared camera (narrowing the field of use), which does not integrate the claim into a practical application. 
Claim 14 discloses wherein the transportation request comprises baggage data comprising information relevant to a size of the baggage and information relevant to a weight of the baggage (narrowing the field of use), and the processor is further capable of determining, based on the baggage data received by the communication module and the capacity data stored in the memory element, whether the vehicle is able to accommodate the transportation request (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 15 discloses wherein, in an event that the processor determines that the vehicle is able to accommodate the transportation request, the communication module is further capable of sending a notification indicating an availability of the vehicle to accommodate the transportation request (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 16 discloses wherein, in an event that the processor determines that the vehicle is not able to accommodate the transportation request, the communication module is further capable of sending a repackaging suggestion comprising a suggestion to repackage the baggage into a plurality of packages each smaller, lighter or both, than the baggage  responsive to the determination that the vehicle is not able to accommodate the transportation request (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 17 discloses a baggage measuring device capable of measuring the size of the baggage and the weight of the baggage at the pickup location (an abstract idea in the form of a certain method of organizing human activity); wherein the baggage measuring device comprises a camera on the vehicle and a 3D scanner on the vehicle (generally linking the use of a judicial exception to a particular technological environment or field of use); and  wherein, after the processor verifies that the size and the weight of the baggage as measured by the baggage measuring device are within the positive size tolerance, the negative size tolerance, the positive weight tolerance, and the negative weight tolerance as indicated by the baggage data, at least one baggage compartment of the plurality of baggage compartments unlocks to provide an access to the at least one baggage compartment for the baggage to be loaded to the at least one baggage compartment (insignificant extra solution activity in the form of insignificant application), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional.  Specifically, unlocking at least one baggage compartment to provide access to said at least one baggage compartment, particularly as described in the specification in Paragraphs 0034, 0039, and 0057-0058, is described at such a high degree of generality that one skilled in the art would understand it to be well-understood, routine, and conventional based on the standards of 112(a).  
Claim 18 discloses wherein the communication device is capable of sending a notification to a recipient of the baggage after the vehicle arrives at the destination with the baggage or within a predetermined time before the vehicle arrives at the destination, the notification indicating an arrival of the baggage at the destination (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 19 discloses wherein the baggage data further comprises a credential of a recipient of the baggage (narrowing the field of use), and wherein at least one of the plurality of baggage compartments is unlocked for the recipient to unload the baggage after the vehicle verifies the credential of the recipient at the destination (insignificant extra solution activity in the form of insignificant application), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional.  Specifically, unlocking at least one baggage compartment to allow for unloading of said at least one baggage compartment, particularly as described in the specification in Paragraphs 0034, 0039, and 0057-0058, is described at such a high degree of generality that one skilled in the art would understand it to be well-understood, routine, and conventional based on the standards of 112(a).  
Claim 20 discloses wherein the vehicle is an autonomous vehicle (narrowing the field of use), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PGPub 20170220966) (hereafter, “Wang”) in view of Asthana et al (US 5,265,006) (hereafter, “Asthana”).  
Regarding Claim 1, Wang discloses:
receiving, by a first processor from a second processor, a transportation request (¶ 0273, 0293, 0302, 0321; Figs. 2, 6A; system receives transportation or delivery request via a program downloaded onto a user's smartphone);
accessing, by the first processor, a database storing capacity data of a fleet of vehicles (¶ 0064, 0270, 0272, 0293, 0321; server accesses a database which has information on service vehicle candidates, including size, capacity, location, etc.);
performing, by the vehicle, a transportation service that fulfills the transportation request (¶ 0272, 0321; Fig. 6A; service provider is dispatched to perform the requested service);
  securing, by the vehicle, a baggage associated with the transportation request, a passenger associated with the transportation request, or both, to the vehicle at a pickup location associated with the transportation request (¶ 0059, 0064, 0074, 0076, 0092, 0094, 0321, 0428-0429, 0437; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons  from a pickup location to a dropoff location; requested service may be for a predetermined time and/or date; service request may include the weight and size of goods to be transported/delivered);
transporting, by the vehicle, the baggage, the passenger, or both, from the pickup location to a destination associated with the transportation request (¶ 0064, 0074, 0076, 0092, 0094, 0321, 0428-429, 0437, 0440; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons from a pickup location to a dropoff location; the service provider drives the customer to the destination location; service request includes a pickup location and dropoff location); and
releasing, by the vehicle, the baggage, the passenger, or both, from the vehicle at the destination (¶ 0064, 0074, 0076, 0092, 0094, 0321, 0428, 0437, 0440; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons from a pickup location to a dropoff location; the service provider drives the customer to the destination location).  
Wang additionally discloses selecting, by the first processor, a vehicle of the fleet of vehicles based on the transportation request and the capacity data (¶ 0064, 0293, 0321; Fig. 6A; server selects a vehicle that best matches the personal limitations of the user request, such as vehicle size and capacity).  Wang does not explicitly disclose but Asthana does disclose wherein the capacity data comprises a positive size tolerance, a negative size tolerance, a positive weight tolerance, and a negative weight tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the size and weight limits of Asthana with the transportation system of Wang because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Asthana are applicable to the base device (Wang), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Wang in view of Asthana discloses the limitations of Claim 1.  Wang additionally discloses:
the transportation request comprises itinerary data and baggage data relevant to transporting the baggage, the passenger, or both, from the pickup location to the destination (¶ 0059, 0428-0429; requested service may be for a predetermined time and/or date; service request may include the weight and size of goods to be transported/delivered);
the itinerary data comprises information relevant to the pickup location and information relevant to the destination (¶ 0428-0429; service request includes a pickup location and dropoff location); 
the baggage data comprises information relevant to a size of the baggage and information relevant to a weight of the baggage (¶ 0059, 0428-0429; service request may include the weight and size of goods to be transported/delivered);
the fleet of vehicles comprises a plurality of vehicles (¶ 0270; list of available vehicles); and 
the capacity data records, for each vehicle of the fleet of vehicles, a loading situation of one or more baggage compartments of the respective vehicle, each of the one or more baggage compartments respectively having a size capacity and a weight capacity (¶ 0074, 0076, 0166, 0206, 0428-0429, 0432; system identifies service providers who are currently available to provide the requested service, such as transportation of baggage; service provider can define a weight of goods limitation and size of goods limitation).  
Regarding Claim 4, Wang in view of Asthana discloses the limitations of Claim 2.  Wang discloses:
the first processor comprises a centralized server communicatively coupled to the second processor (¶ 0263-0264, 0268, 0291; Fig. 2; the customer and service provider modules may be connected to the server through bi-directional wireless communication/a network);
the database comprises a centralized database (¶ 0250, 0291; Figs. 1-2; the system is connected to a server and database); and 
each vehicle of the fleet of vehicles is communicatively coupled to the database and capable of updating the capacity data of the respective vehicle in a real-time manner (Abstract; ¶ 0074, 0076, 0092, 0099, 0147, 0250; the database incorporated with the platform will be dynamically updated to indicate changes by service providers in their preferences, limitations, and indicators; the server and database may dynamically update the data to reflect the latest changes to the vehicles; dictates availability of a service provider to fulfill a request; said preferences, limitations, and indicators may relate to the size and weight of goods/baggage).  
Regarding Claim 6, Wang in view of Asthana discloses the limitations of Claim 2.  Wang discloses wherein the selecting of the vehicle comprises comparing the baggage data with the capacity data to determine whether a baggage compartment of the vehicle is available to accommodate the baggage (¶ 0013, 0068, 0074, 0076, 0084, 0092, 0197, 0428-0429; service provider indicates limitations as to the size and/or weight of goods they will transport; customer indicates the size and/or weight of goods/baggage to be transported; system determines a service provider that is the best match for a particular customer's service request by using search parameters and preferences).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Asthana and Aumente (PGPub 20150096813) (hereafter, “Aumente”).
	Regarding Claim 3, Wang in view of Asthana discloses the limitations of Claim 2.  Wang does not explicitly disclose but Aumente does disclose:
wherein the information relevant to the size of the baggage comprises a measured dimension of the baggage or an image of the baggage (¶ 0038; at least one camera takes an image of the bag and can determine the dimensions of the bag); and 
wherein the information relevant to the weight of the baggage comprises a measured weight of the baggage or an estimated weight of the baggage (¶ 0032; a scale weighs the luggage).  
The rationale for combining Wang and Asthana remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the baggage transportation techniques of Aumente with the transportation system of Wang and Asthana because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Aumente are applicable to the base device (Wang and Asthana), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Asthana, Loubriel (PGPub 20170083862) (hereafter, “Loubriel”), and Outwater et al (PGPub 20170115125) (hereafter, “Outwater”).
	Regarding Claim 5, Wang discloses the limitations of Claim 2.  Wang and Outwater do not explicitly disclose but Loubriel does disclose the first processor comprises a network of distributed components each disposed in a respective entity; the first processor is communicatively coupled to the second processor (¶ 0034, 0025-0026; Fig. 1; one or more of the carrier’s system’s components may be located remotely from other carrier system components, such as in a distributed system).  Wang does not explicitly disclose but Outwater does disclose said components are processors; said respective entity being a respective vehicle of the fleet of vehicles (Abstract; ¶ 0013, 0028, 0036, 0073; the vehicle control system can include one or more processors executing instructions stored in a memory device; the vehicle control system may comprise a guidance module, which may comprise its own processor with memory, or rely on the processor(s) of the vehicle control system; sending device may be associated with a user or a vehicle (e.g., a module of the vehicle control system); status/selection among a plurality of AVs).
Wang and Outwater do not explicitly disclose but Loubriel does disclose the database comprises a distributed database comprising a network of components each disposed in a respective entity (¶ 0034, 0025-0026; Fig. 1; one or more of the carrier’s system’s components may be located remotely from other carrier system components, such as in a distributed system).  Wang does not explicitly disclose but Outwater does disclose said components are memory elements; said respective entity being a respective vehicle of the fleet of vehicles (Abstract; ¶ 0013, 0028, 0036, 0073; the vehicle control system can include one or more processors executing instructions stored in a memory device; the vehicle control system may comprise a guidance module, which may comprise its own processor with memory, or rely on the processor(s) of the vehicle control system; sending device may be associated with a user or a vehicle (e.g., a module of the vehicle control system); status/selection among a plurality of AVs).
The rationale for combining Wang and Asthana remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation fleet techniques of Outwater with the transportation system of Wang and Asthana because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Outwater are applicable to the base device (Wang and Asthana), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation service arrangement and techniques of Loubriel with the transportation system of Wang, Asthana, and Outwater because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Loubriel are applicable to the base device (Wang, Asthana, and Outwater), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Asthana, Loubriel, and Dinkelmann et al (PGPub 20170008644) (hereafter, “Dinkelmann”).
	Regarding Claim 7, Wang in view of Asthana discloses the limitations of Claim 6.  Wang additionally discloses wherein, in an event that the baggage compartment is determined not available, the selecting of the vehicle further comprises sending, by the first processor to the second processor, a rejection message (¶ 0321, 0434; if there is no match or the service provider rejects the request, a rejection message is sent to the user).  Wang does not explicitly disclose but Dinkelmann does disclose wherein the rejection message is a repackaging suggestion comprising a suggestion to repackage the baggage into a plurality of packages each smaller, lighter or both, than the baggage (¶ 0035, 0043-0044; if the luggage is determined to be oversized or overweight, the controller may cause the screen to display a message offering for the user to repack the piece of luggage to reduce its weight; to meet the weight requirements, this repacking necessarily requires that the contents of the overweight bag be divided between multiple lighter bags).  Wang and Asthana do not explicitly disclose but Loubriel does disclose taking action if no vehicle of the fleet of vehicles is currently available to accommodate the baggage (¶ 0071, 0089-0090; taking action upon receipt of one or more requests to reserve logical space that cannot be accommodated using the vehicles in the active delivery fleet; carrier system may determine whether to approve or deny the vendor’s request, such determination may be made based at least in part on a comparison between the vendor information/data, logical availability information/data, and one or more business rules; the logical space information/data may be indicative of existing vehicle space reservations as well as determined and/or anticipated unused vehicle capacity).  
Wang does not explicitly disclose but Dinkelmann does disclose receiving a modified baggage data comprising information relevant to the plurality of packages (¶ 0035, 0043-0044; if the user elects to repack their luggage, the controller causes the weighing machine to re-weigh the luggage; user indicates that the bags have been repacked).  Wang additionally discloses wherein the baggage data is received by the first processor from the second processor (¶ 0094, 0428-0429).
Wang additionally discloses comparing, by the first processor, the baggage data with the capacity data to determine whether one or more baggage compartments of the vehicle are available to accommodate the plurality of packages (¶ 0013, 0068, 0074, 0076, 0084, 0092, 0197, 0428-0429; service provider indicates limitations as to the size and/or weight of goods they will transport; customer indicates the size and/or weight of goods/baggage to be transported; system determines a service provider that is the best match for a particular customer's service request by using search parameters and preferences).  Wang does not explicitly disclose but Dinkelmann does disclose wherein the baggage data is modified baggage data (¶ 0035, 0043-0044; if the user elects to repack their luggage, the controller causes the weighing machine to re-weigh the luggage).  
The rationale to combine Wang, Asthana, and Loubriel remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation baggage modification techniques of Dinkelmann with the transportation system of Wang, Asthana, and Loubriel because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Dinkelmann are applicable to the base device (Wang, Asthana, and Loubriel), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Aumente and Outwater.
	Regarding Claim 9, Wang in view of Asthana discloses the limitations of Claim 1.  Wang does not explicitly disclose but Aumente does disclose wherein, before securing the baggage to the vehicle at the pickup location, the performing of the transportation service further comprises various additional steps (Abstract; ¶ 0046; Fig. 11).  
	Wang and Aumente do not explicitly disclose but Outwater does disclose:
determining an estimated size of the baggage based on an image of the baggage generated by a camera on the vehicle or a three-dimensional (3D) scan of the baggage generated by a 3D scanner on the vehicle (¶ 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size); and 
obtaining a measured weight of the baggage by a weight scale on the vehicle (¶ 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size).
Wang does not explicitly disclose but Aumente does disclose verifying that the estimated size is within size tolerances, including the positive size tolerance, from the size of the baggage indicated by the baggage data (¶ 0046; determining if the dimension exceeds the predefined dimension limitations).  Wang does not explicitly disclose but Asthana does disclose wherein the size tolerances include the positive size tolerance and the negative size tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).  
Wang does not explicitly disclose but Aumente does disclose verifying that the measured weight is within weight tolerances, including the positive weight tolerance, from the weight of the baggage indicated by the baggage data (¶ 0046; determining if the weight exceeds the predefined weight limitation).  Wang does not explicitly disclose but Asthana does disclose wherein the weight tolerances include the positive weight tolerance and the negative weight tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).
The motivation to combine the references of Wang, Asthana, and Aumente remains the same as for Claim 3.  The motivation to combine the references of Wang, Asthana, and Outwater remains the same as for Claim 5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Asthana, Aumente, Outwater, and Loubriel.  
	Regarding Claim 10, Wang in view of Asthana, Aumente and Outwater discloses the limitations of Claim 9.  Wang does not explicitly disclose but Aumente does disclose wherein, in an event that the estimated size is not within size tolerances, including the positive size tolerance, from the size of the baggage indicated by the baggage data or that the measured weight is not within weight tolerances, including the positive weight tolerance, from the weight of the baggage indicated by the baggage data, the method further comprises various additional steps (¶ 0046; Fig. 11; determining if the dimension exceeds the predefined dimension limitations and/or determining if the weight exceeds the predefined weight limitation).  Wang does not explicitly disclose but Asthana does disclose wherein the size tolerances include the positive size tolerance and the negative size tolerance; wherein the weight tolerances include the positive weight tolerance and the negative weight tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).
	Wang additionally discloses notifying the first processor of the size and weight (¶ 0074, 0250, 0428-0429; database updates and syncs dynamically whenever there are changes or updates in data blocks; data blocks comprising size and weight of baggage).  Wang and Aumente do not explicitly disclose but Outwater does disclose wherein the size is an estimated size; wherein the weight is a measured weight; said notification from the vehicle (¶ 0006, 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size; vehicle having communication with the management system).  
Wang additionally discloses updating, by the first processor, the baggage data with the size and the weight (¶ 0074, 0250, 0428-0429; database updates and syncs dynamically whenever there are changes or updates in data blocks; data blocks comprising size and weight of baggage).  Wang and Aumente do not explicitly disclose but Outwater does disclose wherein the size is an estimated size; wherein the weight is a measured weight (¶ 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size).
	Wang, Aumente, and Outwater do not explicitly disclose but Loubriel does disclose selecting, by the first processor, a different delivery compartment of the vehicle or of a different vehicle of the fleet of vehicles to accommodate the delivery (¶ 0057; if there is insufficient unused capacity in the previously scheduled delivery vehicle, space in one or more additional delivery vehicles is offered).  Wang additionally discloses wherein the delivery is baggage (¶ 0074).  
The motivation to combine the references of Wang, Asthana, Aumente, and Outwater remains the same as for Claim 9.  The motivation to combine the references of Wang, Asthana, and Loubriel remains the same as for Claim 5.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Asthana and Outwater.
	Regarding Claim 11, Wang discloses the limitations of Claim 8.  Wang does not explicitly disclose but Outwater does disclose wherein the baggage data further comprises a credential of a recipient of the baggage (¶ 0013, 0022, 0034; doors can be controlled by the vehicle control system so that they only open when a boarding passenger or when a user depositing or retrieving a package is positively identified by a certificate, a data exchange with the vehicle, and/or biometrics).
	Wang additionally discloses sending, by the first processor, a notification to the recipient, the notification indicating an arrival of the baggage at the destination (¶ 0074, 0076, 0310, 0437, 0440, 0444; Fig. 10B; when the system receives confirmation that service has been completed, the customer is queried; the receiver gets delivery notification).
	Wang does not explicitly disclose but Outwater does disclose:
receiving, by the vehicle from the recipient, a verification of the credential of the recipient while both the vehicle and the recipient are at the destination (¶ 0013, 0022, 0034; the recipient typically plans to arrive at the time and location of delivery; when within local RF distance, a secure digital certificate transfer can take place, and the recipient can also show a barcode on his or her phone or tablet to a barcode reader on the exterior of the AV); and
providing, by the vehicle, an access to the baggage for the recipient to unload the baggage from the vehicle (¶ 0013, 0022, 0034; if there is a valid digital certification represented by the smartphone and the barcode which contain the same secure and timestamped data confirming the ID of the recipient and the intended package delivery, then the compartment containing the package can open).  
	The motivation to combine the references of Wang, Asthana, and Outwater remains the same as for Claim 5.
Claims 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Outwater et al (PGPub 20170115125) (hereafter, “Outwater”) in view of Asthana and Wang.
Regarding Claim 12, Outwater discloses:
a plurality of sensors capable of monitoring a loading situation of the plurality of baggage compartments (¶ 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size);
a memory element capable of storing capacity data representing the loading situation (¶ 0013, 0019, 0021, 0027-0028, 0039; vehicle control system comprises a memory device; weight and dimensional measurement sensors record sizes and weights of packages placed into the various compartments; management system can monitor very fluid conditions in which large numbers of vehicles can be available to handle a number of potential customers including package deliveries; if an AV is to carry both passengers and packages, this can be known to the passengers who may receive a reduced or discounted fare, due to multiple stops or side trips associated with receiving or delivering packages; system monitors the loading state of each AV and designates them differently from those that are already occupied, assigned, or reserved); and
a processor capable of updating the capacity data in an event that the loading situation is changed due to a baggage having been loaded to, or unloaded from, a baggage compartment of the plurality of the baggage compartment (¶ 0013, 0019, 0021-0022, 0027-0028, 0039; vehicle control system comprises one or more processors; weight and dimensional measurement sensors record sizes and weights of packages placed into the various compartments; management system can monitor very fluid conditions in which large numbers of vehicles can be availabile to handle a number of potential customers including package deliveries; if an AV is to carry both passengers and packages, this can be known to the passengers who may receive a reduced or discounted fare, due to multiple stops or side trips associated with receiving or delivering packages; system monitors the loading state of each AV and designates them differently from those that are already occupied, assigned, or reserved; the compartment containing the package can open, and additionally an indicator light at or near the compartment can flash until the package is taken, and the compartment door closes).  
Outwater additionally discloses a plurality of baggage compartments each respectively having a size capacity and a weight capacity (¶ 0011, 0019; an autonomous vehicle (AV) that can have passengers and also carry packages; the AV can have multiple compartments and, based on the size and weight of the package being added, the person adding the shipment can purchase an appropriately sized compartment).  Outwater does not explicitly disclose but Asthana does disclose wherein the size capacity includes a positive size tolerance and a negative size tolerance; wherein the weight capacity includes a positive weight tolerance and a negative weight tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).
Outwater and Asthana do not explicitly disclose but Wang does disclose:
a communication module capable of receiving a transportation request for transporting a baggage from a pickup location to a destination (¶ 0273, 0293, 0302, 0321, 0428-0429; Figs. 2, 6A; system receives transportation or delivery request via a program downloaded onto a user's smartphone; request may include a pickup location and a dropoff location); 
wherein the processor is further capable of determining whether the vehicle is able to accommodate the transportation request (¶ 0321, 0434; if there is no match or the service provider rejects the request, a rejection message is sent to the user);
wherein, responsive to the determination that the vehicle is able to accommodate the transportation request, the vehicle is configured to fulfill the transportation request (¶ 0272, 0321; Fig. 6A; service provider is dispatched to perform the requested service); 
securing, by the vehicle, the baggage to the vehicle at the pickup location (¶ 0064, 0074, 0076, 0092, 0094, 0321, 0428, 0437; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons  from a pickup location to a dropoff location);
transporting, by the vehicle, the baggage from the pickup location to the destination (¶ 0064, 0074, 0076, 0092, 0094, 0321, 0428, 0437, 0440; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons from a pickup location to a dropoff location; the service provider drives the customer to the destination location); and
releasing, by the vehicle, the baggage from the vehicle at the destination (¶ 0064, 0074, 0076, 0092, 0094, 0321, 0428, 0437, 0440; the goods to be delivered may be disclosed so that a service provider may be properly dispatched based on the parameters of the goods; the service provider is dispatched to carry out the service request; the service request may be for the transportation of goods and/or persons from a pickup location to a dropoff location; the service provider drives the customer to the destination location).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation techniques of Wang with the delivery vehicle of Outwater because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Outwater), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the size and weight limits of Asthana with the delivery vehcile of Outwater and Wang because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Asthana are applicable to the base device (Outwater and Wang), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 13, Outwater in view of Wang and Asthana discloses the limitations of Claim 12.  Outwater discloses wherein the plurality of sensors comprises one or more of a pressure sensor, a proximity sensor, a light detector, a visible light camera and an infrared camera (¶ 0019; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight or ultrasound sensors for exact size).  
Regarding Claim 14, Outwater in view of Wang and Asthana discloses the limitations of Claim 12.  Outwater does not explicitly disclose but Wang does disclose:
a communication module capable of receiving a transportation request for transporting a baggage from a pickup location to a destination (¶ 0273, 0293, 0302, 0321, 0428-0429; Figs. 2, 6A; system receives transportation or delivery request via a program downloaded onto a user's smartphone; request may include a pickup location and a dropoff location); 
wherein the transportation request comprises baggage data comprising information relevant to a size of the baggage and information relevant to a weight of the baggage (¶ 0059, 0428-0429; service request may include the weight and size of goods to be transported/delivered); and
wherein the processor is further capable of determining, based on the baggage data received by the communication module and the capacity data stored in the memory element, whether the vehicle is able to accommodate the transportation request (¶ 0013, 0068, 0074, 0076, 0084, 0092, 0197, 0428-0429; service provider indicates limitations as to the size and/or weight of goods they will transport; customer indicates the size and/or weight of goods/baggage to be transported; system determines a service provider that is the best match for a particular customer's service request by using search parameters and preferences).  
The rationale to combine remains the same as for Claim 12. 
Regarding Claim 15, Outwater in view of Wang and Asthana discloses the limitations of Claim 14.  Outwater does not explicitly disclose but Wang does disclose wherein, in an event that the processor determines that the vehicle is able to accommodate the transportation request, the communication module is further capable of sending a notification indicating an availability of the vehicle to accommodate the transportation request (¶ 0321; Figs. 2, 7P; once the matching available service provider is identified, the customer selects the best matching service provider).  The rationale to combine remains the same as for Claim 12.
Regarding Claim 18, Outwater in view of Wang and Asthana discloses the limitations of Claim 14.  Outwater does not explicitly disclose but Wang does disclose wherein the communication device is capable of sending a notification to a recipient of the baggage after the vehicle arrives at the destination with the baggage or within a predetermined time before the vehicle arrives at the destination, the notification indicating an arrival of the baggage at the destination (¶ 0074, 0076, 0310, 0437, 0440, 0444; Fig. 10B; when the system receives confirmation that service has been completed, the customer is queried; the receiver gets delivery notification).  The rationale to combine remains the same as for Claim 12. 
Regarding Claim 19, Outwater in view of Wang and Asthana discloses the limitations of Claim 14.  Outwater additionally discloses:
wherein the baggage data further comprises a credential of a recipient of the baggage (¶ 0013, 0022, 0034; doors can be controlled by the vehicle control system so that they only open when a boarding passenger or when a user depositing or retrieving a package is positively identified by a certificate, a data exchange with the vehicle, and/or biometrics); and
wherein at least one of the plurality of baggage compartments is unlocked for the recipient to unload the baggage after the vehicle verifies the credential of the recipient at the destination (¶ 0013, 0022, 0034; if there is a valid digital certification represented by the smartphone and the barcode which contain the same secure and timestamped data confirming the ID of the recipient and the intended package delivery, then the compartment containing the package can open).
Regarding Claim 20, Outwater in view of Wang and Asthana discloses the limitations of Claim 12.  Outwater discloses wherein the vehicle is an autonomous vehicle (¶ 0011; autonomous vehicle (AV)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater in view of Wang, Asthana, Dinkelmann, and Loubriel.
	Regarding Claim 16, Outwater in view of Wang discloses the limitations of Claim 14.  Outwater does not explicitly disclose but Wang does disclose wherein, in an event that the processor determines that the vehicle is not able to accommodate the transportation request, the communication module is further capable of sending a rejection message (¶ 0321, 0434; if there is no match or the service provider rejects the request, a rejection message is sent to the user).  Outwater and Wang do not explicitly disclose but Dinkelmann does disclose wherein the rejection message is a repackaging suggestion comprising a suggestion to repackage the baggage into a plurality of packages each smaller, lighter or both, than the baggage (¶ 0035, 0043-0044; if the luggage is determined to be oversized or overweight, the controller may cause the screen to display a message offering for the user to repack the piece of luggage to reduce its weight; to meet the weight requirements, this repacking necessarily requires that the contents of the overweight bag be divided between multiple lighter bags).  Outwater, Wang, Asthana, and Dinkelmann do not explicitly disclose but Loubriel does disclose taking action responsive to the determination that the vehicle is not able to accommodate the transportation request (¶ 0071, 0089-0090; taking action upon receipt of one or more requests to reserve logical space that cannot be accommodated using the vehicles in the active delivery fleet; carrier system may determine whether to approve or deny the vendor’s request, such determination may be made based at least in part on a comparison between the vendor information/data, logical availability information/data, and one or more business rules; the logical space information/data may be indicative of existing vehicle space reservations as well as determined and/or anticipated unused vehicle capacity).
The motivation to combine the references of Outwater, Wang, and Asthana remains the same as for Claim 12.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation baggage modification techniques of Dinkelmann with the delivery vehicle of Outwater, Wang, and Asthana because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Dinkelmann are applicable to the base device (Outwater, Wang, and Asthana), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation service arrangement and techniques of Loubriel with the delivery vehicle of Outwater, Wang, Asthana, and Dinkelmann because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Loubriel are applicable to the base device (Outwater, Wang, Asthana, and Dinkelmann), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater in view of Wang, Asthana, Aumente, and Guy (PGPub 20180111698) (hereafter, “Guy”).
	Regarding Claim 17, Outwater in view of Wang and Asthana discloses the limitations of Claim 14.  Outwater additionally discloses a baggage measuring device capable of measuring the size of the baggage and the weight of the baggage at the pickup location (¶ 0011, 0019; package can be added at a trip origin; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size).  
	Outwater additionally discloses wherein the baggage measuring device comprises a camera on the vehicle (¶ 0011, 0019; package can be added at a trip origin; compartments can have secure weight and dimensional measurement sensors in them, such as a scale for weight and camera or ultrasound sensors for exact size).  Outwater, Wang, Asthana, and Aumente do not explicitly disclose but Guy does disclose wherein the baggage measuring device also comprises a 3D scanner on the vehicle (Abstract; ¶ 0038, 0049, 0053; Figs. 2; Claims 1-2; the estimates obtained (load width, length, and height dimensions) are obtained by scanning the load with at least one of a LIDAR, an optical scanner, radar, mono-camera, stereo vison, 3D vision, an ultra-wide band sensor, an infrared scanner, a microwave scanner, or a sonic scanner; such scanner is installed on the vehicle).
	Outwater additionally discloses wherein, after occurrence of a triggering condition, at least one baggage compartment of the plurality of baggage compartments unlocks to provide an access to the at least one baggage compartment for the baggage to be loaded to the at least one baggage compartment (¶ 0013, 0022, 0034; each compartment can have an electronic lock under the control of a vehicle control system aboard the vehicle; doors can be controlled by the vehicle control system so that they only open when a boarding passenger or when a user depositing or retrieving a package is positively identified by a certificate; if there is a valid digital certification represented by the smartphone and the barcode which contain the same secure and timestamped data confirming the ID of the recipient and the intended package delivery, then the compartment containing the package can open).  Outwater, Wang, and Asthana do not explicitly disclose but Aumente does disclose wherein said triggering condition is the processor verifies that the size and the weight of the baggage as measured by the baggage measuring device are within tolerances, including the positive size tolerance and the positive weight tolerance, from the size and the weight of the baggage as indicated by the baggage data (¶ 0046; determining if the dimension exceeds the predefined dimension limitations; determining if the weight exceeds the predefined weight limitation).  Outwater and Wang do not explicitly disclose but Asthana does disclose wherein the size tolerances include the positive size tolerance and the negative size tolerance; wherein the weight tolerances include the positive weight tolerance and the negative weight tolerance (Column 25, lines 32-35; volume and weight of the orders must meet the minimum load capacity requirements, but at the same time, the proposed load cannot exceed the capacity of the van).
The rationale to combine Outwater, Wang, and Asthana remains the same as for Claim 12.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the baggage transportation techniques of Aumente with the delivery vehicle of Outwater, Wang, and Asthana because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Aumente are applicable to the base device (Outwater, Wang, and Asthana), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery vehicle makeup of Guy with the delivery vehicle of Outwater, Wang, Asthana, and Aumente because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Guy are applicable to the base device (Outwater, Wang, Asthana, and Aumente), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180232685 – “Method for Lading Operations and Delivery of Cargo,” Champ, disclosing a system for assigning a vehicle to perform on-demand cargo delivery
PGPub 20090276267 – “Apparatus and Method for Handling Weight Data Related to Transportation,” Padan et al, disclosing a system for assigning, accepting, and rejecting transportation orders based on vehicle capacity and weight restrictions
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628